MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                       Mar 06 2018, 8:42 am
regarded as precedent or cited before any
                                                                                 CLERK
court except for the purpose of establishing                                 Indiana Supreme Court
                                                                                Court of Appeals
the defense of res judicata, collateral                                           and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Scott A. Norrick                                         Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of Z.J.W.                                  March 6, 2018
(Minor Child):                                           Court of Appeals Case No.
                                                         48A02-1710-JC-2322
                                                         Appeal from the Madison Circuit
L.S.,                                                    Court
Appellant-Petitioner/Intervenor,                         The Honorable G. George Pancol,
                                                         Judge
        v.
                                                         Trial Court Cause Nos.
                                                         48C02-1307-JC-159
The Indiana Department of                                48C02-1610-GU-576
Child Services,
Appellee-Petitioner/Intervenor.



Bailey, Judge.



Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018                 Page 1 of 18
                                          Case Summary
[1]   L.S. (“Paternal Grandmother”) intervened in a Child in Need of Services

      (“CHINS”) action involving Z.J.W. (“Child”). After the CHINS court

      authorized the filing of a petition for termination of parental rights, Paternal

      Grandmother filed a petition for guardianship. The parallel actions proceeded

      at some length, with conflicting custody results, and Paternal Grandmother

      eventually sought a consolidated hearing. The Madison Circuit Court entered a

      consolidated order declaring that the guardianship order had been dismissed

      and the CHINS court was the proper court for future litigation. Paternal

      Grandmother requested that the order be certified for interlocutory appeal; the

      motion was denied. She then filed a motion to correct error, which was denied.

      She now appeals. We affirm.



                                                   Issues
[2]   Paternal Grandmother presents two issues, which we restate as follows:


              I.       whether the trial court, having dismissed the CHINS
                       action, lacked jurisdiction to reinstate it one day later or to
                       enter any subsequent CHINS order involving Child; and


              II.      whether the guardianship action survived.


                            Facts and Procedural History
[3]   On July 24, 2013, Z.W.’s parents (“Father” and “Mother”) admitted that Child

      was a CHINS. Child was initially placed with his half-sister, at the half-sister’s

      Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018   Page 2 of 18
      paternal grandmother’s home. Mother agreed to the termination of her

      parental rights. Father participated in some services and was briefly reunited

      with Child; however, Child was later removed from Father’s care and placed in

      the home of Foster Parents. Foster Parents adopted Child’s half-sibling and

      expressed a willingness to adopt Child.


[4]   In July of 2015, the CHINS permanency plan for Child was changed to

      adoption. In July of 2016 and July of 2017, the CHINS court approved

      subsequent permanency plans for adoption. On November 1, 2016, Paternal

      Grandmother was granted leave to intervene in the CHINS proceeding; the

      DCS filed an unsuccessful motion for reconsideration.


[5]   One day prior to the CHINS intervention, on October 31, 2016, Paternal

      Grandmother had petitioned to be appointed Child’s guardian, and the

      Madison Circuit Court Clerk assigned a guardianship cause number. Father

      executed and filed his consent to Paternal Grandmother’s guardianship. The

      DCS was not initially joined as a party; however, the DCS was granted leave to

      intervene.1 On November 7, 2016, the DCS moved to dismiss the guardianship

      petition, alleging defective service; the motion was granted on November 29,




      1
        Indiana Trial Rule 19 provides in relevant part that a party shall be joined if “he claims an interest relating
      to the subject of the action and is so situated that the disposition of the action in his absence may: (a) as a
      practical matter impair or impede his ability to protect that interest, or (b) leave any of the persons already
      parties subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations by
      reason of his claimed interest.”

      Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018                  Page 3 of 18
      2016. Thereafter, on December 6, 2016, Paternal Grandmother filed a response

      to the DCS’s allegations and a motion to set aside the dismissal order.


[6]   On December 9, 2016, the trial court reviewed the motion to set aside the

      dismissal and scheduled the matter for a hearing. On January 19, 2017, the

      trial court conducted a hearing at which Child’s paternal relatives and his

      Family Case Manager testified. On January 27, 2017, the trial court issued an

      order appointing Paternal Grandmother guardian of Child.


[7]   Foster Parents were permitted to intervene and they filed a motion to set aside

      the guardianship order. The DCS filed a motion to correct error on February

      24, 2017. On February 28, 2017, the trial court denied the motion to correct

      error. Subsequently, the trial court denied the motion to set aside.


[8]   On March 28, 2017, the trial court issued an order providing:


              Comes now the Court after taking this matter under advisement,
              considers the Interveners[’] request, and also reconsiders the
              Department of Child Services Motion to Dismiss and Motion to
              Correct Errors. The Court finds that the Motion to Dismiss is
              denied. However, the Court does set aside the Guardianship in
              this matter and finds that pursuant to IC 31-30-1-1 that the Court
              will stay all proceedings in the Guardianship pending the
              dismissal of the CHINS case or the permanency plan being
              modified to a plan for appointment of a guardian.


      (App. Vol. II, pg. 80.) A corresponding entry was made into the Chronological

      Case Summary indicating that the guardianship was set aside but the

      guardianship proceedings were stayed.


      Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018   Page 4 of 18
[9]    On August 2, 2017, Paternal Grandmother filed an objection to CHINS court

       jurisdiction. Two days later, she moved to limit DCS participation, lift the stay,

       and reinstate her guardianship of Child. Foster Parents filed a response. The

       DCS filed a memorandum of law and a “Request for Relief in Ongoing

       CHINS/Guardianship/Termination Proceedings.” (App. Vol. II, pg. 9.)

       Notwithstanding the trial court’s earlier order of dismissal or stay, the court set

       the matter for a hearing.


[10]   Meanwhile, Father had filed – on March 7, 2017 – a motion to dismiss the

       CHINS proceedings. Therein, he advised the court that a hearing had been

       held on January 19, 2017 and that, on January 26, 2017, guardianship of Child

       had been awarded to Paternal Grandmother. According to Father’s petition:


               That undersigned counsel request[s] that DCS dismiss the
               CHINS and TPR case as there is no longer need for coercive
               intervention of the court and the permanency of the child has
               been determined by granting of the guardianship.


       (App. Vol. II, pg. 233.)


[11]   On April 3, 2017, the CHINS court granted Father’s motion to dismiss.2

       However, on the following day, the court entered an order, upon its own

       motion, setting aside the order granting the motion to dismiss, and setting the




       2
        Paternal Grandmother filed a separate motion to dismiss and request for change of placement, which the
       CHINS court denied on March 22, 2017, shortly before ruling upon Father’s motion to dismiss.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018          Page 5 of 18
       matter for hearing. The order included the notation: “DCS is responsible for

       the child’s placement and care.” (App. Vol. II, pg. 192.)


[12]   Upon Paternal Grandmother’s motion to consolidate the causes of action

       regarding Child for purposes of a hearing, the Madison Circuit Court conducted

       hearings on August 15, 2017 and on August 30, 2017.3 On the latter date, the

       trial court entered the order underlying Paternal Grandmother’s motion for

       certification of interlocutory appeal and motion to correct error:


                  The Court having taken this matter under advisement and
                  reviewing all of the pleading[s] filed now makes the following
                  findings and order:


                  Justice David, in his decision [In re M.B., 51 N.E.3d 230 (Ind.
                  2016)], stated that the custody Court had subject matter
                  jurisdiction however, where the Juvenile Court was already
                  exercising exclusive jurisdiction over the CHINS proceeding and
                  the independent custody action did not arise out of one of the
                  enumerated exceptions to that exclusive jurisdiction, the Court in
                  which the independent custody action was filed must stay the
                  proceeding and abstain from exercising its jurisdiction until the
                  CHINS case is concluded.


                  In this case the Court finds no exception to the exclusive
                  jurisdiction of the Juvenile Court. However, IC 31-35-2-3 does
                  provide concurrent jurisdiction when a Termination Petition has
                  been filed and IC 31-34-21-7 requires that if a CHINS Petition is
                  pending that the Guardianship be transferred to the Juvenile
                  Court having exclusive jurisdiction over the CHINS matter,



       3
           These hearings were not transcribed.


       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018   Page 6 of 18
        therefore, the Juvenile Court and Presiding Judge of that Court
        have exclusive jurisdiction over the Guardianship matter to avoid
        competing judicial actions.


        The Juvenile Court, and the Presiding Judge of the Juvenile
        Court is presiding over the CHINS matter as well as the
        Guardianship matter and therefore had jurisdiction to proceed in
        this Guardianship. The Court finds that due to the fact that a
        Petition for Termination was filed and the case was filed in the
        Juvenile Court, the Juvenile Court did have and does have
        jurisdiction to proceed on the Guardianship.


        However, the Court does find that the Petition for Guardianship
        did lack the statutory requirements as pointed out by the
        Department of Child Services and that case was dismissed and
        while the Court has subject matter jurisdiction to hear the
        Guardianship and exclusive jurisdiction, which would avoid any
        stay in the Guardianship, the Court shows that that dismissal was
        granted. That cause was never reinstated and that all
        proceedings in that action after the granting of the dismissal are
        hereby vacated by the Court. Consequently, the CHINS Petition
        will remain in full force and effect and all proceeding[s] will be
        continued under that CHINS Petition. The Termination Petition
        will also remain as an active case and is to be rescheduled for a
        hearing. The Court [is] making a specific finding that all
        proceedings in the CHINS matter and any future filing of
        Guardianship are to be heard by the Presiding Judge and sets this
        matter for review on August 30, 2017 at 1:30 p.m.




Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018   Page 7 of 18
       (Appealed Order, pgs. 1-2.)4 Paternal Grandmother filed a Motion for

       Certification of Interlocutory Appeal, claiming that the court had misconstrued

       the guardianship record to support vacation of some proceedings and had also

       failed to address pending motions and a jurisdictional objection. The motion

       for certification of interlocutory appeal of the August 30, 2017 order was denied

       on September 5, 2017. On September 8, 2017, Paternal Grandmother filed a

       motion to correct error; the motion was denied four days later. She now

       appeals.5



                                    Discussion and Decision
                                           Standard of Review
[13]   Paternal Grandmother’s Notice of Appeal indicates that she appeals from the

       denial of a motion to correct error. The trial court’s decision on a motion to

       correct error comes to this Court with a presumption of correctness; and the

       appellant bears the burden of showing an abuse of discretion. Faulkinbury v.

       Broshears, 28 N.E.3d 1115, 1122 (Ind. Ct. App. 2015). Here, the motion to

       correct error challenged the August 30, 2017 order.




       4
        On August 31, 2017, Paternal Grandmother and Father filed Motions to Modify Permanency Plan and for
       Placement, to which the DCS objected. On September 30, 2017, the CHINS court denied the request for
       change of placement.
       5
        The parental rights termination petition had already been set for hearing. Also, Foster Parents filed a
       petition to adopt Child and Paternal Grandmother filed a competing petition for adoption.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018              Page 8 of 18
[14]   The August 30, 2017 order was a response to Paternal Grandmother’s

       contentions that the CHINS court lacked jurisdiction to proceed after

       dismissing and reinstating the CHINS action and that, instead, the

       guardianship order should be reinstated or enforced. The order set forth the

       basis for the CHINS court jurisdiction and clarified the court’s position that the

       guardianship petition had been dismissed and never reinstated. No disputed

       issues of fact were involved. An issue presenting a pure question of law is

       reviewed de novo. Austin v. State, 997 N.E.2d 1027, 1039 (Ind. 2013).


                                   CHINS Court Jurisdiction
[15]   After multiple parties interested in the care and custody of a child pursued, at

       some length, parallel legal proceedings and, in the process, generated

       voluminous pleadings, motions to set aside, and arguments, resulting in various

       dismissals, reinstatements, and conflicting orders, one party finally sought a

       consolidated hearing. The resulting order referenced both the guardianship and

       CHINS cause numbers.


[16]   At the outset, the consolidated order acknowledged our Indiana Supreme

       Court’s decision In re M.B., 51 N.E.3d 230 (Ind. 2016). A CHINS proceeding

       regarding M.B. was pending when paternal relatives unsuccessfully sought to

       intervene and then filed an emergency petition for custody under a separate

       cause number in the same county as the CHINS case. Id. at 232. The trial

       court determined that the relatives did not have standing to bring an

       independent custody action and the court did not have jurisdiction to hear the


       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018   Page 9 of 18
independent custody matter while a CHINS case was pending. Id. On transfer,

the Indiana Supreme Court found that dismissal for lack of standing and

jurisdiction was error. Id. The Court stated its holding as follows:


        We hold that Aunt and Uncle had standing to bring the
        independent custody action. We also hold that the Posey Circuit
        Court has subject matter jurisdiction over the independent
        custody action, but should have stayed the proceedings and
        abstained from exercising its jurisdiction until the CHINS action
        concluded. The juvenile court’s exercise of exclusive jurisdiction
        over the CHINS proceeding did not divest the circuit court of
        subject matter jurisdiction over an independent custody action,
        but it did require the circuit court to postpone its exercise of
        jurisdiction. We advise that the term “jurisdiction” should not be
        used too broadly.


Id. at 232-33. The Court went on to explain that a court may have jurisdiction

at a time when it is not appropriate to exercise that jurisdiction:


         [W]e conclude that the Posey County Circuit Court did possess
        subject matter jurisdiction, which is properly defined as “the power
        to hear and determine cases of the general class to which any
        particular proceeding belongs.” K.S., 849 N.E.2d at 540. Yet,
        having jurisdiction does not automatically mean that it would be
        appropriate for the circuit court to exercise that jurisdiction.
        “[C]ourts of concurrent jurisdiction cannot exercise jurisdiction
        over the same subject at the same time, and [] where one of the
        courts acquires jurisdiction of the subject matter and the parties,
        it is vested with such jurisdiction to the exclusion of the other
        court until the final disposition of the case.” State ex. Rel.
        American Fletcher Nat. Bank & Trust Co. v. Daugherty, 258 Ind. 632,
        634-35, 283 N.E.2d 526, 528 (1972). In addition, “[t]his rule is
        not mitigated where the subject matter before the separate courts
        is the same, but the actions are in different forms.” Id.

Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018   Page 10 of 18
        In the present case, a CHINS proceeding and a custody action
        are distinct in form, but we acknowledge that both involve the
        same subject matter, which is the care and custody of M.B. Due
        to this, it would have been appropriate for the circuit court to
        have allowed the parties to file their independent custody action,
        but stay the action until the conclusion of the CHINS
        proceeding, or, had the parties filed a 12(B)(8) motion, the court
        could possibly have dismissed on those grounds. A court of
        concurrent jurisdiction should abstain from exercising that
        jurisdiction when the subject matter is properly before another
        court. We seek to clarify that abstention is not the same as
        relinquishing or being divested of jurisdiction[.] . . . Again, it
        would have been appropriate in the present case for the circuit
        court to simply postpone its exercise of jurisdiction over the
        independent custody action until the conclusion of the CHINS
        proceeding. A stay would not be necessary in cases arising under
        one of the enumerated exceptions of Indiana Code § 31-30-1-1(2),
        which clearly provides for specific cases to continue in other
        courts while a CHINS proceeding is pending.


        We advise that, absent a 12(B)(8) motion from the parties, the
        circuit court may allow the parties to file an independent custody
        action while a CHINS proceeding is pending in juvenile court.
        However, the circuit court may not exercise its jurisdiction over
        that action until the CHINS proceeding has concluded. Rather,
        all action in the custody case should be stayed.


Id. at 235-36. Here, the guardianship action involves the same subject matter as

the CHINS case, the care and custody of Child. The Madison Circuit Court

correctly acknowledged that the M.B. reasoning was applicable to the matter

before it. Paternal Grandmother’s guardianship claim should not have

proceeded before the CHINS case concluded.



Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018   Page 11 of 18
[17]   However, according to Paternal Grandmother, there was no CHINS case to

       proceed after the court dismissed the CHINS case on April 3, 2017. Paternal

       Grandmother asserts that the CHINS court had no basis upon which to

       reinstate the CHINS case on the following day.


[18]   Indiana Code Section 31-30-1-1(2) grants exclusive original jurisdiction to the

       juvenile court in proceedings in which a child is alleged to be a CHINS.

       Pursuant to Indiana Code Section 31-30-2-1(a), the juvenile court’s jurisdiction

       over a delinquent child or a CHINS continues until the child becomes twenty-

       one years of age, unless the court discharges the child and the child’s parent

       guardian, or custodian at an earlier time (emphasis added).


[19]   Paternal Grandmother asserts that a dismissal is an irrevocable discharge of a

       CHINS case, absent statutory authority for reinstatement. See Ind. Code § 31-

       34-21-11, providing: “When the juvenile court finds that the objectives of the

       dispositional decree have been met, the court shall discharge the child and the

       child’s parent, guardian, or custodian.” Paternal Grandmother directs our

       attention to Lake Cty. Div. of Fam. & Child Servs. v. Charlton, 631 N.E.2d 526

       (Ind. Ct. App. 1994) (a child was no longer a CHINS pursuant to the statutory

       definition, where the parents were meeting the child’s medical needs) and In re

       A.T., 889 N.E.2d 365 (Ind. Ct. App. 2008) (holding that CHINS court lacked

       jurisdiction over the nineteen-year-old former CHINS, and could not properly

       set aside dismissal and reinstate wardship upon her petition), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018   Page 12 of 18
[20]   The In re A.T. Court relied, in part, upon W.L. v. State, 707 N.E.2d 812 (Ind. Ct.

       App. 1999). W.L. had been adjudicated delinquent, and was placed on

       suspended commitment; the State filed a Motion to Reopen for Restitution. Id.

       at 813. The motion was granted and the trial court conducted a restitution

       hearing; W.L. appealed. Id. He argued that the trial court was divested of

       jurisdiction after entering the dispositional decree. Id. This Court found an

       absence of jurisdiction, explaining:


               In summary, a juvenile court that retains jurisdiction over a
               juvenile may modify a dispositional decree so long as it retains
               such jurisdiction. See IC § 31-37-22-1(2)(E). In the instant case,
               however, the court discharged W.L. upon entry of the
               dispositional decree and thus did not retain jurisdiction. After
               being divested of jurisdiction, the court could reacquire
               jurisdiction only through the means set forth in IC § 31-30-2-3 or
               IC § 31-30-2-4. Our examination of the record reveals that the
               juvenile court did not reassume jurisdiction over W.L. through
               either of those means or in any other manner authorized by
               statute. As a result, the court was without jurisdiction to rule
               upon the Motion to Reopen for Restitution.


       Id. at 814. The statutory bases for reinstatement are found in Indiana Code

       Section 31-30-2-3 (sua sponte reinstatement within thirty days upon notification

       from the Department of Correction regarding the child’s release) and 31-30-2-4

       (on petition of the Department of Correction). In re A.T., 889 N.E.2d at 368.


[21]   Paternal Grandmother then argues that the CHINS action involving Child did

       not involve one of these statutory bases for reinstatement. We agree with

       Paternal Grandmother that a discharged CHINS case may not be reinstated


       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018   Page 13 of 18
       upon a motion for reconsideration or an alternative non-statutory basis

       advanced by a party. Here, however, we are confronted with a court’s sua

       sponte retraction of its order from the prior day. Thus, the question becomes

       whether a CHINS court may promptly correct error upon its own initiative

       before the placement of a child is changed. The authorities cited by Paternal

       Grandmother, pertaining to CHINS dismissal and reinstatement, do not

       explicitly hold that a CHINS court is deprived of the ordinary incidents of

       entering a judgment, including the ability to correct error from oversight.


[22]   Indiana Trial Rule 60(A), available to correct non-substantive error, provides:


               Of its own initiative or on the motion of any party and after such
               notice, if any, as the court orders, clerical mistakes in judgments,
               orders or other parts of the record and errors therein arising from
               oversight or omission may be corrected by the trial court at any
               time before the Notice of Completion of Clerk’s Record is filed
               under Appellate Rule 8. After filing of the Notice of Completion
               of Clerk’s Record and during an appeal, such mistakes may be
               corrected with leave of the court on appeal.


[23]   The DCS contends that the CHINS court was correcting an oversight stemming

       from a miscommunication, that is, the CHINS court had not been apprised of

       the Guardianship order(s) entered after Father’s motion was filed. The DCS

       has advised that a meeting took place on April 4, 2017, in the judge’s chambers

       and that this meeting included attorneys for Paternal Grandmother, Father, the

       DCS, and Foster Parents. Allegedly, the court was made aware that Father’s

       motion to dismiss contained obsolete information, prompting the trial court to

       rescind its order of one day earlier. This discussion, if it took place, is not

       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018   Page 14 of 18
       reflected in the record before us. Nor is there a statement of evidence compiled

       pursuant to Indiana Appellate Rule 31.6


[24]   On the record before us, we simply cannot discern precisely why the CHINS

       court took the action that it did. However, Trial Rule 60(A) does not obligate

       the trial court to provide specific reasons. Nor does this Rule “by its terms”

       operate to “preclude a trial court from correcting mistaken orders which are

       appealable orders.” Somerville Auto Transport Service, Inc. v. Automotive Finance

       Corp., 12 N.E.3d 955, 964 (Ind. Ct. App. 2014). In Somerville, the trial court had

       dismissed the case based upon the mistaken belief that a party did not appear;

       the court sua sponte placed the cause of action back on the active docket after

       recognizing its oversight. Appellant Somerville argued that Trial Rule 60(A)

       could not provide relief from a dismissal with prejudice because the dismissal

       was not a clerical mistake and the rule was not intended to be used for

       correcting errors of substance; this Court affirmed the trial court’s orders. 12
N.E.3d at 961. We reasoned:


                [I]f the error is purely mechanical, the trial court retains the
                authority, by virtue of Rule 60(A), to modify its erroneous order.
                If the error is substantive, a Trial Rule 60(A) motion may not be
                used to correct it.




       6
         Appellate Rule 31 (A) provides that, where no transcript of all or part of the evidence is available, a party
       may prepare a verified statement of the evidence and file a motion to certify the statement of evidence with
       the trial court. Subsection (D) provides that, if statements or conduct of the trial court judge are in
       controversy, and the trial court judge refuses to certify the statement of evidence, the trial court shall file an
       affidavit setting forth his or her recollection of the disputed statements or conduct.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018                  Page 15 of 18
               We observe that, while the dismissal order here is not the result
               of a typographical error and involves a dismissal which, as
               Somerville notes, was an appealable order, we note that Trial
               Rule 60(A) by its terms does not preclude a trial court from
               correcting mistaken orders which are appealable orders. See Trial
               Rule 60(A) (noting the court may correct an order “any time
               before the Notice of Completion of Clerk’s Record”). While the
               court’s mistake in this case – believing the parties did not appear
               to present arguments at the June 27, 2011 hearing – was not a
               fact expressly stated in the order of dismissal, the record shows
               and the trial court found that the order was based solely upon the
               court’s mistake or oversight. We find that the court’s mistaken
               belief, where the parties suggested in their filings and briefs that
               the mistake was the result of an oversight or a
               miscommunication between or actions taken by members of the
               court’s staff, is more akin to a mechanical mistake than a
               substantive mistake in character.


       Id. at 963-64.


[25]   Here, too, there is every reason to believe that the CHINS court had not been

       apprised of the most recent proceedings concerning Child’s custody when it

       dismissed the CHINS action. Father had not amended his pleading in that

       regard. In the face of apparent mistake or oversight, the CHINS court was not

       precluded from summarily correcting its order upon its own initiative. We

       cannot provide Paternal Grandmother with any relief on her claimed

       jurisdictional grounds.


                 Declaration that Guardianship was Dismissed
[26]   Pursuant to the guidance of M.B., Paternal Grandmother’s guardianship

       proceeding should have – at a minimum – been subject to a stay. It was

       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018   Page 16 of 18
       arguably also subject to dismissal for non-compliance with statutory

       requirements. There was, however, contradictory language employed in the

       order of March 28, 2017. As the proceedings unfolded, Paternal Grandmother

       sought relief upon the premise that a stay was in place, which could be lifted.

       The August 30, 2017 order, not independently a model of clarity, both

       recognized an earlier dismissal as opposed to a stay and purportedly vacated all

       post-dismissal proceedings.


[27]   At bottom, the court issued an order of clarification in a consolidated hearing

       and did not adjudicate the contested issue of custody. As such, the order is

       interlocutory.7 Indeed, Paternal Grandmother took this position in filing her

       Motion for Certification of Interlocutory Appeal. The subsequent filing of a

       motion to correct error did not convert an interlocutory order into a final

       appealable judgment. See Bayless v. Bayless, 580 N.E.2d 962, 966 (Ind. Ct. App.

       1991) (recognizing that “the denial of the motion to correct errors did not

       transform the matter into a final judgment”), trans. denied. By all indications,

       here the parties continued to litigate Child’s custody. “An attempt to appeal an

       interlocutory order as if it were a final judgment results in waiver of the issue.”

       Id. In sum, we are unable to afford Paternal Grandmother any meaningful




       7
         Indiana Appellate Rule 2(H) provides that a judgment is a final judgment if: (1) it disposes of all claims as
       to all parties; (2) the trial court in writing expressly determines under Trial Rule 54(B) or Trial Rule 56(C)
       that there is no just reason for delay and in writing expressly directs the entry of judgment; (3) it is deemed
       final under Trial Rule 60(C); (4) it is a ruling on a mandatory or permissive Motion to Correct Error which
       was timely filed under Trial Rule 59 or Criminal Rule 16; or (5) it is otherwise deemed final by law.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018               Page 17 of 18
       relief based upon alleged error in the Madison Circuit Court’s summary

       clarification of its earlier orders.



                                               Conclusion
[28]   Paternal Grandmother has not shown that the Madison Circuit Court, presiding

       over a CHINS matter, lacked jurisdiction. Paternal Grandmother has not

       perfected an interlocutory appeal.


[29]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1710-JC-2322 | March 6, 2018   Page 18 of 18